HASTIE, Circuit Judge
(concurring in part and dissenting in part).
I agree that the Supreme Court’s remand imposed upon us the responsibility of reconsidering in the light of McDon*1217nell Douglas Corp. v. Green, 1973, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668, whether Ms. Jurinko and Ms. Seibert were qualified for employment as production workers at the Wiegand plant, and that we, in turn, imposed that responsibility on the district court.
As 1966 applicants for production jobs, these women were former Wiegand employees with satisfactory work records. Normally, this work history would place an applicant in a preferred category. However, Wiegand claims that its policy was to employ for production work only those applicants who were physically able to perform each and every job in the production department and that these applicants did not satisfy that requirement.
Dealing with this contention in its trial findings and conclusions, the district court asserted that Wiegand’s stated policy of hiring as production workers only those physically able to perform every production job was not a “bona fide occupational qualification” for two related reasons. It was administered without prescribing or applying any “objective standards to measure the physical abilities required” and the company merely “proceeded on the general and governing assumption that women, as a class, were physically unable to perform. each and every job in production”.
I agree with the district court that as administered the requirement in question was not a legally valid qualification. Cf. Weeks v. Southern Bell Tel. & Tel. Co., 5th Cir. 1969, 408 F.2d 228; Meadows v. Ford Motor Co., W.D.Ky.1973, 62 F.R.D. 98; Ridinger v. General Motors Corp., S.D.Ohio 1971, 325 F.Supp. 1089; rev’d on other grounds 6th Cir. 1972, 474 F.2d 949; Local 246, Utility Workers Union of America v. Southern California Edison, C.D.Cal.1970, 320 F.Supp. 1262. Therefore it must be disregarded in determining, as required by the McDonnell Douglas case, whether the complaining applicants were “qualified for a job which the employer was seeking applicants”. 411 U.S. at 802, 93 S.Ct. at 1824. Beyond this, Wiegand has never contended that Ms. Jurinko and Ms. Seibert lacked any other qualification.1
The majority opinion does not indicate agreement or disagreement with the foregoing analysis. Rather, it argues that the district court failed to “reconsider” this issue as our remand required. True, in its opinion on remand, the district court merely recited what its original finding and ruling on the matter of qualification had been, without adding that it continued to adhere to that position. But to me the implication that its analysis and conclusion remained unchanged is unavoidable. Moreover, I already have indicated my belief that, as a matter of law, the district court’s position was correct. Indeed, in my view, a contrary ruling on this issue would be reversible error. I share the concern of the majority that the district court, in its opinion on remand, improvidently used an opinion of this court that had been withdrawn to support its original position. But to me this is insufficient reason for requiring a reconsideration of the question of liability which must cause that court either to make explicit the presently implicit reaffirmation of its trial findings or to change its position and thereby commit error.
On the separate matter of damages, I agree that there must be a remand for the reasons stated in this court’s opinion.

. Though not essential to decision, it merits mention that Wiegand’s claim that Ms. Jurinko and Ms. Seibert were not qualified lost some credibility in 1969 when Wiegand offered to hire them as production workers.